PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/271,834
Filing Date: 10 Feb 2019
Appellant(s): HYOSUNG ADVANCED MATERIALS CORPORATION



__________________
Paul E, Zarek
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 17, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 28,2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Note that claim 21 does not have a claim ending period (.), but it would not be expected to affect reviewing for the patentability. 

(2) Response to Argument
As to Argument (IV) 1.
It basically repeats the Examiner’s position for the rejection which would not require any Examiner’s response.

As to Argument (IV) 2. (a).
Appellant asserts that independent claims 1 and 19-21 are not product-by-process claims since the claims lack process steps (e.g., “mixing”, “heating”,” “extruding,” etc.).  Although the claims lack process steps, the claims 1 and 19-21 recite “solid-state polymerized master batch chip for coloring comprising inorganic dyes or organic dyes” which would be inherent result of the “solid-state polymerization” and blending with the “inorganic dyes or organic dyes” thereof.
Appellant asserts that the claims are defined by the two components of polyethylene terephthalate (PET) bulked continuous filament product and physical characteristics.
Thus, the appellant and the examiner are basically at the same page, the claimed invention is a product, not a process.
Appellant asserts that where the product referenced in the cited art is “identical or only slightly different” than the claimed product, the claim can be rejected under §102 or §103 by citing In re Thorp.
Appellant states that MPEP §2113.I states that a product-by-process claim is one where the product “can only be defined by the process steps or where the manufacturing process steps would be expected to impart distinctive structure characteristics to the final product.” and such is not the case here.  Appellant asserts that the independent claims 1 and 19-21 are defined by their two components and physical properties and do not include any unique manufacturing process that imparts distinctive structure characteristics.
As to the asserted two components: The claimed invention is the polyethylene terephthalate bulked continuous filament (i.e., final product) and the PET chip and the master batch chip can be the same due to overlapping Mw and PDI as evidenced by the instant claims 1 and 4 and thus asserted two components would have little probative value.  Appellant stated that the independent claims 1 and 19-21 do not include any unique manufacturing process that imparts distinctive structure characteristics as evidenced by absence of any particular steps and parameters yielding the recited EM. Thus, utilization of any process such as one taught in the example 1 of Jacob et al. with the PET having the instant Mw and PDI in Table 2 of page 60 of Farah known to be used to make fibers (i.e., Fiber B1 with Mw of 50.600 with a PDI of about 1.82, (ii), Fiber A3 with MW of 61,000 with a PDI of about 1.97 and (iii) Fiber B3 with Mw of 66,500 with a PDI of about 1.96.  The PDI (i.e., polydispersity index) is Mw/Mn) would be expected to yield the instant polyethylene terephthalate bulked continuous filament (i.e., final product), and appellant filed to show otherwise.  
Note that product of identical chemical composition cannot have mutually exclusive properties.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, it the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasive resistant.  “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty).”.  MPEP 2112.01.II.
Appellant stated that the claims 1 and 19-21 do not include any unique manufacturing process that imparts distinctive structure characteristics and thus the instant elastic modulus (EM) would be directly dependent on a structure of the PET.
The only recited structural limitations of the instant claims would be a weight average molecular weight (Mw) and a molecular weight distribution (PDI).  Thus, utilization of the PET having the instantly recited Mw and PDI of Farah in the examples teaching specific process of Jacob et al. would be expected to meet the recited elastic modulus.

As to Argument (IV) 2. (b).
Appellant asserts that the combination of the cited prior art would not make the independent claims 1 and 19-21 obvious since the following three bullet points are not met.
·   A solid-state polymerization master batch ship;
·   A colorant in the solid-state polymerized master batch chip; and 
·   The recited EM (i.e., elastic modulus).
Appellant does not disagree with the following statements given the Final rejection which would be facts.  “Farah et al teach PET fibers and the following PET having the instant Mw and PDI in Table 2 of page 60; Fiber B1 with Mw of 50.600 with a PDI of about 1.82, (ii), Fiber A3 with MW of 61,000 with a PDI of about 1.97 and (iii) Fiber B3 with Mw of 66,500 with a PDI of about 1.96.”  Note that the PDI (i.e., polydispersity index) is Mw/Mn.
But, appellant asserts that there is no evidence or rational that demonstrates the EM can be calculated from the MW and/or PDI.
But, the instant specification and claims (and as stated by appellant’ on pages 8-10 of the Appeal Brief) do not teach any special process in order to adjust the EM.  The instant examples and comparative examples obtained from the same process would show that the EM would be dependent on the MW and/or PDI inherently as evidenced by the instant table 1 showing a higher Mw, a higher the EM, for similar PDIs.  The comparative examples 1 and 2 utilizing a PET having a lower Mw had yielded a lower EM which would be expected.  Thus, the data of the table 1 would be evidence that the EM is directly related to the MW and/or PDI contrary to the assertion.
Appellant further asserts that a burden is on the examiner to demonstrate that, inter alia, a solid-state polymerized master batch chip comprising a colorant was on obvious component of a polyethylene terephthalate bulked continuous filament.
The claimed invention is the polyethylene terephthalate bulked continuous filament (i.e., final product) and the PET chip and the master batch chip can be the same due to overlapping Mw and PDI as evidenced by the instant claims 1 and 4. The
overlapping properties would be (i) a Mw of 50,000-70,000, (ii) a PDI of 1.6-2.0 and (iii) a DEG content of 1.2 wt.% or less. 
	Thus, the solid-state polymerized master batch chip comprising a colorant would have little probative value for the PET bulked continuous filament.
Further, utilization of the colorant for polymers such as the instant PET bulked continuous filament would have been obvious to one skilled in the art (as stated at page 6 of the Non-Final rejection of October 15, 2021).
	Thus, the combination of the cited prior art would make the independent claims 1 and 19-21 obvious contrary to the assertion.

As to Argument (IV) 2. (c).
Appellant asserts that the Examiner’s position that the PET fibers of Farah having basically the same Mw and PDI recited in the instant claims would be expected to have the recited EM inherently would be the Examiner’s personal opinion and does not reflect any art-accepted teaching that two PET fibers having the same Mw and PDI would have the same EM.  Thus, appellant assert that the Examiner’s reliance on inherency is improper.
Appellant assert that the inherency principle is inapplicable when the compositions are different than each other and that the Farah composition is physically different than claimed composition as their components are different.
But, the scope of the instant claims 1 and 19-21 would encompass any amount of the inorganic dyes or organic dyes including 1 ppm for example and such small amount would not expected to affect the EM of the PET bulked continuous filament. 
As to the assertion that Farah composition is physically different than claimed composition as their components are different: Again, the instant PET chip and the master batch chip can be the same due to overlapping Mw and PDI and thus the components of Farah are basically same contrary to the assertion.
Appellant assert that the Examiner failed to show that the EM relates only to the Mw and PDI as evidenced by the statement in Non-Final OA dated 15 Oct 2021, p.2, citing CBSE.  The examiner has stated “The elastic modulus is also known as Young’s modulus and the Young’s modulus (i.e., elastic modulus) would decrease with heating (temperature)”, but such statement was to address the recited EM of between 2.0E+07 and 6.0E+8 in a temperature range of 10oC to 200oC.  In other words, the EM would be related to the Mw and PDI per given temperature and the examiner stated “utilization of
the PETs known to make fibers/filaments taught by Farah et al in Jacob et al would be
obvious at bottom of page 3 of the Final Rejection dated January 28, 2022.  In other words, the examiner has addressed the EM based on the process taught by Jacob et al. further utilizing the PET known to be used for obtaining fibers of Farah.

As to Argument (IV) 2. (d).
Appellant asserts that the Examiner failed to address the two articles provided by Appellant and the articles show that the mechanical properties of a PET yarn (e.g., the elastic modulus) are strongly influenced by the numerous parameters, including how the PET fibers are processed and whether additional components (e.g., an inorganic dye) are present.
But, utilization of a dye/coloring agent for various polymeric articles including the PET fiber/filament would be a routine practice in the art as evidenced by colored carpets and clothing utilizing of the PET fiber/filament are well-known as found in homes/stores and the dyeability of the fibers and lightfastness taught by Sattler et al. are evidence that the PET fibers are dyed/colored for desired colors. 
The claims 1 and 19-21 is silent as to a ratio of PET chip and the master batch chip for coloring.  Thus, a blend of 99.99 wt.% of the PET chip and 0.01 wt.% of the master batch chip for coloring comprising 1 wt.% (10.000 ppm) of the inorganic dye yielding 1 ppm of the inorganic dye in the PET bulked continuous filament (i.e., final product) would fall within scope of the claims. The presence of a small amount such as 1 ppm of the inorganic dye in the PET bulked continuous filament would not be expected to affect the EM and appellant failed to show otherwise.
As to the two articles showing numerous processing parameters:
Appellant states that MPEP §2113.I states that a product-by-process claim is one where the product “can only be defined by the process steps or where the manufacturing process steps would be expected to impart distinctive structure characteristics to the final product.” and such is not the case here at page 8 of the Appeal Brief.  Appellant asserts that the independent claims 1 and 19-21 are defined by their two components and physical properties and do not include any unique manufacturing process that imparts distinctive structure characteristics.
Thus, appellant’s reliance on the numerous processing parameters of the two articles would have little probative value since appellant admits that the recited EM of the instant claims are defined by their two components and physical properties, not by any unique manufacturing process disclosed by the two articles.   
The rejection had met the two components of the PET bulked continuous filament and a product of identical chemical composition cannot have mutually exclusive properties.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  See MPEP 2112.01.II.

As to Argument (IV) 3.
Appellant’s statement would imply dependent claims 3-7, 9, 10 and 14 would ultimately dependent on independent claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/TAE H YOON/Primary Examiner, Art Unit 1762                                                                                                                                                                                                              

Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.